Lazer, J.,
concurs in the result, with the following memorandum: While I concur in the affirmance, I do so on a more limited ground than my colleagues. I cannot agree that defendant’s very carefully phrased responses to the police agent who sought to inculpate him can be translated into corroboration. The most that can be garnered for the People from these conversations is that defendant’s persistent refusal to acknowledge any guilt reflected in some fashion a consciousness of guilt. But, as Judge Kaye recently wrote, “[w]here an accomplice’s testimony is bolstered only by evidence of consciousness of guilt, this court has been reluctant to find the necessary corroboration” (People v *941Moses, 63 NY2d 299, 309). I do not find the taped conversations to be corroborative.
I do find, however, that defendant’s unusual conduct at the parking lot where the assault took place tends to connect him with crime.